Gunderson, C. J.,
dissenting:
With all due deference, I cannot agree that, to justify an objection, a party must show prejudice affirmatively when, without proper notice, he is “surprised that his day in court has arrived.” Cf. State v. McFadden, 43 Nev. 140, 182 P. 745 (1919).1

 ‘If the application to reset the case for trial on an earlier date ... is to be regarded or considered as a motion . . . confessedly the application was not in accordance with the statute or the said rule as to the requirement that such motion must be noticed at least five days before the date specified for a hearing. Attempt is made to maintain the action of the court upon the ground that courts have inherent power to regulate their own docket and control their own business. This position is not tenable in face of the explicit and unconditional direction of the statute and said rule of court. . . .” Id.